Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed 8/11/2021 has been entered.  In view of the arguments the prosecution has been reopened.  Claim 14-21 are pending.

Withdrawn rejections
Applicant's amendments and arguments filed 8/11/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Malec et al. (US 2009/0318294; published December 24, 2009) in view of Hawkins et al. (US 2014/0348759; published November 27, 2014).
Applicant’s Invention
Applicant also claims a composition comprising a) water, b) 5-30% by weight of an electrolyte selected from water soluble pesticide salts, water-soluble fertilizers, micronutrients, biostimulants and combinations thereof, and c) from about 5-35% by weight of a mixture of surfactants comprising at least one high HLB surfactant having an HLB value greater than 10 and at least one low HLB surfactant having an HLB value of 10 or less. (claim 14)

Determination of the scope and the content of the prior art

(MPEP 2141.01)
Malec et al. teach storage stable ultra-high loading glyphosate concentrates comprising 64% glyphosate salt (electrolyte), 10% mixture of low HLB and high HLB surfactants and water (Table II).  The surfactant 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Malec et al. teach formulations comprising greater than 39% glyphosate salt and does not teach 5-30% glyphosate.  However, Malec et al. teach that the formulations may be diluted with an appropriate amount of water before application by spraying [0049] which would necessarily lower the concentration of glyphosate.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Malec et al. does not specify the HLB value of the low HLB surfactant is 9 or less.  It is for this reason that Hawkins et al. is joined.
Hawkins et al. teach structured surfactant systems with high clarity comprising water and a mixture of a surfactant with and HLB less than 10 and a surfactant with HLB greater than 10 which is able to suspend compounds without electolytes, carbohydrates or polymeric thickeners 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
  	Malec et al. and Hawkins et al. teach spray formulations comprising low HLB and high HLB surfactants. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Malec et al. and Hawkins et al. to include the adjuvant blend comprising 8.33% w/w high HLB surfactant and 6.66% w/w low HLB surfactant with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Malec et al. and Hawkins et al. to include a surfactant blend comprising 8.33% w/w high HLB surfactant and .  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malec et al. (US 2009/0318294; published December 24, 2009) in view of Hawkins et al. (US 2014/0348759; published November 27, 2014) as applied to claims 14, 15, 19 and 21 in view of Woznica et al. (US 6,642,178; patented November 4, 2003).
Applicant’s Invention
Applicant also claims a composition comprising a) water, b) 5-30% by weight of an electrolyte selected from water soluble pesticide salts, water-soluble fertilizers, micronutrients, biostimulants and combinations thereof, and c) from about 5-35% by weight of a mixture of surfactants comprising at least one high HLB surfactant having an HLB value greater than 10 and at least one low HLB surfactant having an HLB value of 10 or less. (claim 14)

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Malec and Hawkins are addressed in the above 103.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Woznica et al. teach a homogenous adjuvant blend for spray formulations comprising herbicides, wherein the blend include nitrogen fertilizer, a pH adjuster, vegetable oil (non-aqueous adjuvant) and a blend of nonionic surfactants having high, intermediate and low HLB (abstract).  The nitrogen fertilizer include the electrolytes ammonium nitrate and urea in amounts ranging from 30-45% of the adjuvant blend (limitation of claims 5, 7, 14 and 16; column 2, lines 24-33).  The adjuvant blend also include 5-80% of a non-aqueous blend of modified vegetable oil (limitation of claims 4 and 18; column 2, lines 46-55).  The adjuvant blend comprise two nonionic block copolymer surfactants, one with a high HLB above 14 and the other with a HLB of 10 or less in and amount of 1-20% of the adjuvant blend (limitation of claims 1, 2, 9, 14 and 19; column 2, lines 56-67).  About 1% of the adjuvant is blended with water and an effective amount of herbicide to form a spray comprising 95-99% water and 0.001 to about 4 percent herbicide (column 3, lines 12-21).  The herbicide is selected from sulfonylurea herbicides including nicosulfuron, a water insoluble or sparingly water soluble herbicide (limitation of claims 1 and 17; column 4, lines 8-11).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 All of Malec et al., Hawkins et al. and Woznica et al. teach agricultural spray formulations comprising low HLB and high HLB surfactants. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Malec et al., Hawkins and Woznica et al. to include an electrolyte that is also a fertilizer with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Woznica et al. to include a fertilizer selected from ammonium nitrate and urea because the fertilizer would necessarily aid in plant growth and Woznica et al. teach that nitrogen electrolytes can be formulated with high and low HLB surfactants.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Malec et al., Hawkins and Woznica et al. to include 
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Malec et al., Hawkins and Woznica et al. to include non-aqueous adjuvant with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Woznica et al. to include a non-aqueous vegetable oil because Woznica et al. teach that vegetable oils can be successfully be formulated with high and low HLB surfactants to form an adjuvant blend which aid in forming agricultural spray compositions.  



Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN

Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617